DETAILED ACTION
The amendment filed September 29, 2021 has been entered.  Claims 11-24 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The phrases “evacuation-and-flushing step”, “evacuation step” and “flushing step” do not invoke 35 U.S.C. 112(f) because the claims recite sufficient acts to perform the recited functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,294,090 to Clusserath (Clusserath) in view of DE102016108502 (DE ‘502).  DE ‘502 was cited on an IDS and both a copy and translation thereof filed with the application.  Therefore, a copy has not been included with this office action.  Citations to specific paragraphs of DE ‘502 refer to the English translation of the document.
Regarding claims 11-12 and 18, Clusserath discloses a method of using a filling system (1) to fill a container (2) with a liquid (col. 4, lines 37-40), said method comprising sealing said container against a filling element of said filling system (col. 4, lines 55-58), after said container has been sealed against said filling element and before beginning a filling phase, connecting said container to an annular vacuum duct (18), while said container is connected to said vacuum duct, carrying out an evacuation-and-flushing step in which said container is evacuated (col. 5, line 66 - col. 6, line 2) and flushed with flushing gas from an annular gas duct that carries pressurized gas (col. 6, lines 3-15), connecting said container to an annular pre-tensioning duct (16), pre-loading said container with inert gas from said pre-tensioning duct (col. 6, lines 26-33), filling said container with said liquid (col. 6, lines 34-37), and relieving pressure into said vacuum duct (col. 6, lines 53-58).  Clusserath does not disclose the flushing gas is superheated steam having water vapor, wherein generating said superheated steam comprises throttling flow of steam from said steam duct while said container is being flushed.  DE ‘502 teaches a method for filling containers including an evacuation-and-flushing step ([0007]) which uses superheated steam having water vapor ([0006] and [0007]), wherein generating said superheated steam comprises throttling the flow (via throttle 44) of steam from a steam duct (42) while said container is being flushed in order to kill microorganisms that are harmful to beverages ([0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Clusserath to use superheated steam for flushing the containers as taught by DE ‘502 to kill microorganisms that are harmful to beverages.	
Regarding claim 13, Clusserath further discloses first (16) and second (17) gas chambers in the filling element, but does not disclose a control valve and heat isolator to isolate the steam duct from the chambers. DE ‘502 further teaches using a control valve (6) and a heat isolator (separation of the steam duct from the other ducts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a control valve and heat isolator on the steam duct to isolate the duct from the gas chambers to prevent undesired mixing of water vapor or heating of the carbon dioxide prior flushing the container.
Regarding claim 14, Clusserath further discloses said evacuation-and-flushing step comprises an evacuation step (col. 5, line 6 – col. 6, line 2) and a flushing step (col. 6, lines 3-15) that follows said evacuation step after lapse of a time interval (inherent that the is some time interval between the evacuation step and the flushing step; opening and closing of valves takes some amount of time which creates a time interval), wherein said evacuation step comprises lowering a pressure in said container's interior to below that of said flushing gas (col. 5, lines 54-55 and claim 3).
Regarding claim 15, Clusserath discloses said evacuation-and-flushing step comprises an evacuation step and a flushing step, wherein said evacuation step comprises lowering a pressure in said container's interior to between 0.1 bar and 0.2 bar absolute (col. 5, lines 54-55) and wherein said flushing step begins following a lapse of a time after completion of said evacuation step (inherent; see reasoning in claim 14).
Regarding claim 16, Clusserath discloses said evacuation-and-flushing step comprises an evacuation step and a flushing step that follows said evacuation step after lapse of a time interval (inherent, see reasoning in claim 14), wherein said flushing step comprises using a cross- section constriction (choke on the return lines; see Fig. 22) of a return-gas pipe to throttle flow of steam (as modified above to use steam) that is conveyed out of said steam duct such that pressure in said container's interior rises over that prevailing in the container's interior upon completion of said evacuation step, and wherein said pressure rises by an amount that is between 0.1 bar and 0.5 bar (claim 6).
Regarding claim 17, Clusserath discloses said evacuation-and-flushing step comprises an evacuation step and a flushing step that follows said evacuation step after lapse of a time interval (inherent, see reasoning in claim 14 above), wherein said flushing step comprises using a regulating valve (21.2) provided in a return-gas pipe to throttle flow of steam that is conveyed out of said steam duct such that pressure in said container's interior rises over that prevailing in the container's interior upon completion of said evacuation step, and wherein said pressure rises by an amount that is between 0.1 bar and 0.3 bar (claim 6).
Regarding claim 19, Clusserath as modified by DE ‘502 discloses the method of claim 11 (see above), and further discloses metering a quantity of steam while said container is being flushed (via flowmeter 25).  Clusserath and DE’502 do not disclose said quantity is between half of said container's volume and twice said container's volume.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a quantity of steam between half and twice the container’s volume, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).  Choosing an appropriate amount of steam to properly flush and sanitize the container is within the knowledge level on one of ordinary skill in the art.
Regarding claim 20, DE ‘502 further teaches causing steam that has been evacuated from said container to condense before reaching said vacuum duct ([0023]; this is a property of the steam which is present in the modification set forth regarding claim 11).
Regarding claim 21, DE ‘502 further teaches causing steam that has been evacuated from said container to condense before reaching a vacuum pump connected to said vacuum duct ([0023]; this is a property of the steam which is present in the modification set forth regarding claim 11; further Clusserath discloses a vacuum pump connected to the vacuum duct in col. 5, line 53).
Regarding claim 22, Clusserath further discloses using a pressure sensor (28) to monitor pressures inside first (16) and second (17) gas chambers within said filling element and first and second gas ducts within said filling element and to control said pressures (col. 7, lines 20-31).
Regarding claim 23, Clusserath further discloses said filling element comprises a gas chamber (16) and a gas duct (19), said method further comprising using a pressure sensor (28) to monitor pressures inside gas chamber and said gas duct and to control said pressures (col. 7, lines 20-31).
Regarding claim 24, Clusserath discloses said evacuation-and-flushing step comprises a flushing step (col. 6, lines 3-15) that is regulated based on pressure measurements from a pressure sensor (col. 7, lines 20-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        August 25, 2022